DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record. The following is an examiner's statement of reasons for allowable subject matter.
The primary reasons for allowance of the independent claim 1 is that the prior art does not disclose or suggest the claimed limitations “…the first switch device is in one-to-one correspondence to the first pixel unit column, and the second switch device is in one-to-one correspondence to the second pixel unit column; and an equivalent channel width-to-length ratio of thin film transistors in the first switch device is less than an equivalent channel width-to-length ratio of thin film transistors in the second switch device, and the equivalent channel width-to-length ratio is a ratio of a total channel width of the thin film transistors in switch devices to a total channel length of the thin film transistors in the switch devices…”, in combination with the rest of each of the limitations of claim 1.  
The primary reasons for allowance of the independent claim 20 is that the prior art does not disclose or suggest the claimed limitations “…he first switch device is in one-to-one correspondence to the first pixel unit column, and the second switch device is in one-to-one correspondence to the second pixel unit column; and an equivalent channel width-to-length ratio of thin film transistors in the first switch device is less than an equivalent channel width-to-length ratio of thin film transistors in the second switch device, and the equivalent channel width-to-length ratio is a ratio of a total channel width of thin film transistors in switch devices to a total channel length of the thin film transistors in the switch devices.…”, in combination with the rest of each of the limitations of claim 20.  
The pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/MOUNIR S AMER/Primary Examiner, Art Unit 2894